TATE, Justice.
The defendant was convicted of simple burglary, La.R.S. 14:62, and sentenced to four years at hard labor. He appeals.
No assignments of error were made in the trial court.1 In the absence of an assignment of error filed in the trial court within the time specified or continued by the trial judge, La.C.Cr.P. arts. 844 (1974), 916 (1974), this court’s review is limited to error discoverable by inspection of the pleadings and proceedings and without reference to the evidence. La.C.Cr.P. art. 920 (1974); State v. Shillow, 310 So.2d 102 (La. 1975). Our examination of the record discloses no such patent error.
Accordingly, we affirm the conviction and sentence.
AFFIRMED.

. By brief, we are informed that no objections were made during the trial. Furthermore, as the minutes show, written motions to suppress evidence, confession, and identification were withdrawn when the State informed the court that it had no physical evidence, statements, or identification testimony. An assignment of error must be based on an objection made at the time of occurrence or upon the trial court’s ruling on a written motion. See La.C.Cr.P. art. 841 (1974).